Order                                                      Michigan Supreme Court
                                                                 Lansing, Michigan

  April 16, 2021                                                Bridget M. McCormack,
                                                                            Chief Justice

                                                                        Brian K. Zahra
                                                                      David F. Viviano
  162778(54)                                                      Richard H. Bernstein
  162779                                                          Elizabeth T. Clement
                                                                   Megan K. Cavanagh
                                                                   Elizabeth M. Welch,
                                                                                 Justices
  DELANEY LONSWAY, CAMERYN
  LONSWAY, MICHAEL LONSWAY,
  and SUSAN LONSWAY,
             Plaintiffs-Appellees,
                                             SC: 162778
  v                                          COA: 350759
                                             Washtenaw CC: 18-000857-NH
  YALE UNIVERSITY, YALE UNIVERSITY
  SCHOOL OF MEDICINE, and ALLEN E.
  BALE, M.D.,
              Defendants-Appellees,
  and

  JESSICA N. EVERETT, and ELENA
  MARTINEZ STOFFEL, M.D.,
        Defendants-Appellants.
  _______________________________________

  DELANEY LONSWAY, CAMERYN
  LONSWAY, SUSAN LONSWAY, and
  MICHAEL LONSWAY,
           Plaintiffs-Appellees,
                                             SC: 162779
  v                                          COA: 350775
                                             Washtenaw CC: 18-000153-MH
  UNIVERSITY OF MICHIGAN REGENTS,
  UNIVERSITY OF MICHIGAN, and
  UNIVERSITY OF MICHIGAN HEALTH
  SYSTEM,
             Defendants-Appellants.
  _______________________________________/
                                                                                                               2


        On order of the Chief Justice, the motion for the temporary admission of out-of-
state attorney Peter A. Hessler to appear and practice in this case under MCR 8.126(A) is
GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                April 16, 2021

                                                                             Clerk